By the Court.

Lumpkin,' J.,
delivering the opinion.
Durham & Hartlett entered into a co-partnership in a brick-yard. Durham gave his note for one-half of the 30,-000 bricks then on hand, excepting 12,000, and for one-half of the yard and the brick to be made for three years. The partnership continued eleven months, and was dissolved. Durham had, in the meantime, paid $200 on his note, and he insists that this payment covered the full amount of his liability in the $500 note. The jury, upon the testimony, found otherwise. The Court refused to grant a new trial, and we do not feel constrained to reverse his judgment.
The articles of copartnership, as well as the terms of dis*25solution, are both in writing. In the latter, what each of the former partners is to do, is specified, and not a word is said about this note. Is not the presumption almost irresistible that it was to be paid ? Otherwise, why was it not given up to Durham ?
Judgment affirmed.